Same Case — On a Re-hearing.
By the court:
Rost, J.
In the original argument in this case, we were not referred to article 2475 of the Code, and we overlooked, on the decision, the singular disposition it contains.
On general principles, it is clear that the excess in the tract, above the fixed boundary, where the survey begins, could not have been brought in to supply a deficiency below; but the article quoted provides, in general terms, that when two pieces of ground have been sold by one and the same contract, as was the case here, with the expression of the measure for each, and there be found a less quantity in one, and a larger one in the other, the deficiency of the one is supplied by the overplus of the other, as far as it goes. Taking the two tracts together, the land remaining, after allowing the plaintiff his quantity, is more than the defendant purchased. The judgment must, therefore, be for the appellant, Wade, and the heirs of Tanner.
It is therefore ordered, adjudged and decreed, that the judgment heretofore rendered in this case, be set aside. It is further ordered, that the judgment of the district court, so far as it is against Nathaniel C. Wade, and in favor of Tobias Gibson, in warranty, be reversed, and that there be judgment in his favor against the said Gibson, with costs in both courts. It is further ordered, that the judgment discharging the widow and heirs of Tanner from the warranty, be affirmed.